Citation Nr: 1423234	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-45 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The Veteran does not peripheral neuropathy of the right upper extremity that is attributable to active service, including exposure to herbicides in service, or was caused or made worse by service-connected diabetes mellitus.

2.  The Veteran does not have peripheral neuropathy of the left upper extremity that is attributable to active service, including exposure to herbicides in service, or was caused or made worse by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated during active service, including exposure to herbicides, and peripheral neuropathy of the right upper extremity is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated during active service, including exposure to herbicides, and peripheral neuropathy of the left upper extremity is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2007 and September 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The diseases for presumptive service connection based on exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

Where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam for the period from May 1970 to April 1971 and he is therefore presumed to have been exposed to herbicides.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, or treatment for peripheral neuropathy of the bilateral upper extremities.  Clinical evaluation of the Veteran's upper extremities was normal at the Veteran's May 1969 entrance examination and the April 1971 separation examination.  

VA treatment reports dated from December 1991 to October 2011 do not reflect any complaints, findings, or treatment for peripheral neuropathy of the bilateral upper extremities.  

VA examinations dated in May 1991, June 2003, and May 2009 do not reflect any complaints, findings, or treatment for peripheral neuropathy of the bilateral upper extremities.  

At a November 2007 VA examination, the Veteran had no symptoms of peripheral neuropathy.  Clinical evaluation revealed that there was normal vibratory and 10-gram monofilament sensation to the fingers.  The examiner did not render a diagnosis of peripheral neuropathy of the bilateral upper extremities.  

A September 2008 Disability Determination and Transmittal from the Social Security Administration (SSA) indicates that the Veteran is in receipt of SSA disability benefits for a primary diagnosis of posttraumatic stress disorder (PTSD) and a secondary diagnosis of coronary artery disease.  Consequently, the records associated with the SSA decision are unrelated to the issues on appeal.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for peripheral neuropathy of the right and left upper extremity.   

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of peripheral neuropathy of the right or left upper extremity at any time during service or since that time.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of peripheral neuropathy of the right and left upper extremity is warranted.

In the absence of a diagnosis of peripheral neuropathy of the right and/or left upper extremity related to the Veteran's active duty or to service-connected diabetes mellitus, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claims and the claims for peripheral neuropathy of the right and left upper extremities must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


